On consideration of the Petition filed in the above-entitled action, it appearing that no court-martial proceedings are pending or threatened against petitioner and, since the extraordinary jurisdiction conferred by the All Writs Act, 28 USC 1651, may be invoked only in aid of the exercise of our jurisdiction over court-martial cases properly before us or which may come here eventually (United States v Snyder, 18 USCMA 480, 40 CMR 192), it is, by the Court, this 8th day of September, 1969,
ORDERED that said Petition be, and the same is, hereby dismissed.